           Case 2:21-cv-02353-DDC Document 4 Filed 08/19/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


ABBY LYNN MEYER,

        Plaintiff,
                                                                   Case No. 21-2353-DDC
v.

KILOLO KIJAKAZI, Acting Commissioner
of the Social Security Administration,

        Defendant.


                                  MEMORANDUM AND ORDER

        Before the court is plaintiff Abby Lynn Meyer’s Motion For Leave to File Complaint In

Forma Pauperis (Doc. 3), docketed August 16, 2021.1 Ms. Meyer’s Complaint asks the court to

review an unfavorable decision from the Commissioner of the Social Security Administration

about her request “for Social Security Disability and disability insurance benefits[.]” Doc. 1 at 1

(Compl. ¶ 1); see also id. (Compl. ¶ 2) (“The Unfavorable Decision was not based on substantial

evidence in the record[.]”). Ms. Meyer’s Motion for Leave to File Complaint In Forma Pauperis



1
         There are two ancillary issues worth noting about plaintiff’s Complaint (Doc. 1) and her Motion
for Leave to File Complaint In Forma Pauperis (Doc. 3). First, the Complaint and pending motion both
mention the defendant—Kilolo Kijakazi, “the Commissioner of the Social Security Administration[.]”
Doc. 1 at 1 (Compl. ¶ 1); see also Doc. 3 at 1. In fact, Kilolo Kijakazi is the Acting Commissioner of the
Social Security Administration. See U.S. Soc. Sec. Admin., http://www.ssa.gov/agency/commissioner/
(last visited Aug. 17, 2021); see also O’Toole v. Northrop Grumman Corp., 499 F.3d 1218, 1225 (10th
Cir. 2007) (“It is not uncommon for courts to take judicial notice of factual information found on the
world wide web.” (citations omitted)). So, the court takes judicial notice of this factual detail and has
adjusted this case’s caption in this Order. Second, plaintiff’s Motion for Leave to File Complaint In
Forma Pauperis (Doc. 3) references an individual named “Everhart.” See Doc. 3 at 1. This appears to
reflect a typographical error, likely because plaintiff’s counsel represents an individual by this name in a
separate case in our court. See Compl., Everhart v. Saul., No. 2:21-cv-02298-JAR (D. Kan. July 6, 2021),
ECF No. 1; see also Johnson v. Spencer, 950 F.3d 680, 705 (10th Cir. 2020) (explaining that a district
court “may take judicial notice of its own files and records” (internal quotation marks and citations
omitted)). So, the court also will take judicial notice of this detail. And, the discrepancy is of no bearing
on the pending motion because the court understands the crux of plaintiff’s request.
            Case 2:21-cv-02353-DDC Document 4 Filed 08/19/21 Page 2 of 3




(Doc. 3) includes an Affidavit of Financial Status (Doc. 3-1) supporting her request.

       Title 28 U.S.C. § 1915(a)(1) authorizes the court to permit Ms. Meyer to commence an

action without prepayment of fees—i.e., to proceed in forma pauperis (IFP)—if certain

conditions are satisfied. Although the statute speaks of incarcerated individuals, it “applies to all

persons applying for IFP status, and not just to prisoners.” Lister v. Dep’t of Treasury, 408 F.3d

1309, 1312 (10th Cir. 2005) (citations omitted).

       Section 1915(a)(1) requires that plaintiff demonstrate her inability to afford the costs of

litigation. 28 U.S.C. § 1915(a)(1). The court has “wide discretion” to grant motions to proceed

IFP. United States v. Garcia, 164 F. App’x 785, 786 n.1 (10th Cir. 2006) (internal quotation

marks and citation omitted). But, the court may not rule such requests arbitrarily or erroneously.

Id. Thus, “to succeed on a motion to proceed IFP,” a movant simply “must show a financial

inability to pay the required filing fees, as well as the existence of a reasoned, nonfrivolous

argument . . . in support of the issues raised in the action.” Lister, 408 F.3d at 1312 (citation

omitted).

       Exercising its discretion, the court finds that Ms. Meyer has made this requisite showing.

Her motion asserts she is “unable to pay the filing fee.” Doc. 3 at 1. And, the affidavit attached

to her motion testifies that Ms. Meyer is unemployed and has no financial assets at all. Doc. 3-1

at 2, 4–5. Last, Ms. Meyer’s Complaint alleges “a reasoned, nonfrivolous argument . . . in

support of the issues raised in the action.” Lister, 408 F.3d at 1312 (citation omitted). So, Ms.

Meyer has “show[n] a financial inability to pay the required filing fees” for facially legitimate

allegations. Id.




                                                   2
          Case 2:21-cv-02353-DDC Document 4 Filed 08/19/21 Page 3 of 3




       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion For

Leave to File Complaint In Forma Pauperis (Doc. 3) is granted. The Clerk is directed to prepare

a summons on her behalf under Fed. R. Civ. P. 4. In addition, the Clerk shall issue the summons

to the United States Marshal or Deputy Marshal, who the court appoints to effect service under

Fed. R. Civ. P. 4(c)(3).

       IT IS SO ORDERED.

       Dated this 19th day of August, 2021, at Kansas City, Kansas.

                                                   s/ Daniel D. Crabtree
                                                   Daniel D. Crabtree
                                                   United States District Judge




                                               3
